 1    CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
 2    Chris Carson, Esq., SBN 280048
 3
      Dennis Price, Esq., SBN 279082
      8033 Linda Vista Road, Suite 200
 4    San Diego, CA 92111
      (858) 375-7385
 5    (888) 422-5191 fax
      phylg@potterhandy.com
 6    Attorneys for Plaintiff
 7    JOSEPH EHRLICH (SBN: 84359)
      je@losch-ehrlich.com
 8    MARK R. MEYER (SBN: 238231)
      mm@losch-ehrlich.com
 9    LOSCH & EHRLICH
10    425 California Street, Suite 2025
      San Francisco, CA 94104
11    Telephone: (415) 956-8400
      Facsimile: (415) 956-2150
12    Attorneys for Defendants
      Sandra Giannini, Kathy M. Kuhn and Kapa Tire & Auto Service
13    Corporation
14                       UNITED STATES DISTRICT COURT
15                      NORTHERN DISTRICT OF CALIFORNIA
16    SAMUEL LOVE,                                Case: 3:19-CV-01016-JCS
17            Plaintiff,
                                                  JOINT STIPULATION FOR
18      v.                                        DISMISSAL PURSUANT TO
19    SANDRA GIANNINI, in individual              F.R.CIV.P. 41 (a)(1)(A)(ii)
      and representative capacity as
20    trustee of The Stephen P. Katches
      Family Trust;
21    KATHY M. KUHN, in individual and
      representative capacity as trustee of
22    The Stephen P. Katches Family
      Trust;
23    KAPA TIRE & AUTO SERVICE
      CORPORATION, a California
24    Corporation; and Does 1-10,
25            Defendants.
26
27
28

                                              1

     Joint Stipulation for Dismissal                 Case: 3:19-CV-01016-JCS
 1                                            STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: November 26, 2019                  CENTER FOR DISABILITY ACCESS
10
                                               By: /s/ Amanda Lockhart Seabock
11                                                     Amanda Lockhart Seabock
                                                       Attorneys for Plaintiff
12
13   Dated: November 26, 2019                  LOSCH & EHRLICH
14                                        By: /s/ Joseph Ehrlich
                                                Joseph Ehrlich
15                                              Mark R. Meyer
16                                              Attorneys for Defendants
                                                Sandra Giannini, Kathy M. Kuhn and
17                                              Kapa Tire & Auto Service Corporation
                                         ES DISTRICT
                                        T               C
18                                    TA
                                                                    O
                                 S




                                                                     U
                                ED




19
                                                                      RT




                                                                D
                                                    RDERE
                            UNIT




                                             OO
                                     IT IS S
20
                                                                          R NIA




21   Dated: 11/26/19
                                                                 o
22                                                        C. Sper
                            NO




                                                   seph
                                          Judge Jo
                                                                         FO




23
                             RT




                                                                     LI




                                     ER
                                 H




                                                                     A




24                                                                   C
                                          N                 F
25                                            D IS T IC T O
                                                    R
26
27
28

                                                     2

     Joint Stipulation for Dismissal                           Case: 3:19-CV-01016-JCS
 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Joseph
 4   Ehrlich, counsel for Sandra Giannini, Kathy M. Kuhn and Kapa Tire & Auto
 5   Service Corporation, and that I have obtained Mr. Ehrlich’s authorization to
 6   affix his electronic signature to this document.
 7
 8   Dated: November 26, 2019          CENTER FOR DISABILITY ACCESS
 9
                                       By: /s/ Amanda Lockhart Seabock
10                                             Amanda Lockhart Seabock
11
                                               Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Stipulation for Dismissal               Case: 3:19-CV-01016-JCS
